          Case 1:05-cr-01070-DC Document 14
                                         13 Filed 05/26/20
                                                  06/07/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 7, 2019

BY ECF

The Honorable Denny Chin
United States Circuit Court Judge
Court of Appeals for the Second Circuit
40 Foley Square
New York, NY 10007

               Re:     United States v. Naldy Rodriguez,
                       05-cr-1070 (DC)

Dear Judge Chin:

        In or about 2006, the above named defendant was convicted of distribution and possession
with the intent to distribute cocaine and was sentenced to 60 months’ imprisonment and four years’
supervised release. On or about November 12, 2008, the defendant commenced his term of
supervised release. On or about April 5, 2011, the defendant was arrested and charged with a
series of New York State drug offenses. On April 12, 2011, this Court signed an arrest warrant
(the “2011 Federal Warrant”) on the basis of five specified violations of the terms of the
defendant’s supervised release. Those violations primarily related to the defendant’s arrest for the
state drug offenses. On or about March 12, 2014, the defendant pleaded guilty in state court to
operating as a major drug trafficker and was sentenced to a term of nine years’ imprisonment.

        In or about February 2019, the Probation department learned that the defendant was
released from state custody and a detainer was not lodged. After contacting the Marshals, the
Government has learned that the defendant was arrested on the basis of the 2011 Federal Warrant
in or about November 2012. In or about November 2012, the defendant was transferred to federal
custody on the basis of the 2011 Federal Warrant and housed in this district for two weeks.1 To
the Government’s knowledge, the defendant was never presented or arraigned on the violation of
supervised release specifications underlying the 2011 Federal Warrant. The Government has
further learned from the Marshals that, after two weeks, the defendant was writted out of the district
on a testimonial writ, and then writted back to the district in or about June 2013. In or about June
2013, the defendant was then writted back to state custody. When the defendant was released from
state custody in February 2019, there was no detainer because the 2011 Federal Warrant had been
satisfied.



1
 Based on my discussions with the Probation Office, I have learned that the Probation Office was
not notified that the defendant was writted to this district in 2012.
          Case 1:05-cr-01070-DC Document 14
                                         13 Filed 05/26/20
                                                  06/07/19 Page 2 of 2
                                                                                            Page 2


         Accordingly, the Government moves to withdraw the specifications underlying the 2011
Federal Warrant because the defendant was not arraigned on the specifications when he was in this
district in or about November 2012. The Government has consulted with Probation and the
Probation Office agrees with this request and requests that the defendant be terminated from
federal supervision. The defendant is on state parole supervision until 2024 and will be supervised
going forwards by the state.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:      /s/                           .
                                                       Peter J. Davis
                                                       Assistant United States Attorney
                                                       Southern District of New York
                                                       (212) 637-2468


cc: Adam Pakula, U.S. Probation Officer (by ECF)
    Murray Richman, Esq. (by ECF)



  Application GRANTED. The government's request to withdraw the specifications is
  GRANTED, and the defendant is TERMINATED from federal supervision.

  SO ORDERED.
  s/Denny Chin
  U.S.C.J. Sitting by Designation
  May 26, 2020
